11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT


Timothy Garrett Lane and                      * From the 70th District Court
Choat Enterprises, Inc.,                        of Ector County,
                                                Trial Court No. A-133,142.

Vs. No. 11-13-00247-CV                        * August 31, 2015

Silverio Martinez, II and Diana               * Opinion by Bailey, J.
Martinez, individually and as                   (Panel consists of: Wright, C.J.,
representative of the Estate of                 Willson, J., and Bailey, J.)
Silverio Martinez, III, deceased,

    This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we affirm the judgment of the trial court in part, reverse the judgment
of the trial court in part, and remand the cause for further proceedings. The
costs incurred by reason of this appeal are taxed against Silverio Martinez, II
and Diana Martinez, individually and as representative of the Estate of Silverio
Martinez, III, deceased.